





THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTEE AGREEMENT,
dated as of May 15, 2019 (this “Third Amendment”), by and among Infrastructure
and Energy Alternatives, Inc., as Holdings, IEA Intermediate Holdco, LLC, as
Intermediate Holdings, IEA Energy Services LLC, as the Borrower, the Subsidiary
Guarantors party hereto, Jefferies Finance LLC, as Administrative Agent and
Collateral Agent and the Lenders party hereto constituting the Required Lenders.
PRELIMINARY STATEMENTS
A.    Holdings, Intermediate Holdings, the Borrower, the Subsidiary Guarantors
party thereto, the Administrative Agent, the Revolving Agent, the Collateral
Agent, the Issuing Bank and the Lenders party thereto are party to that certain
Credit and Guarantee Agreement, dated as of September 25, 2018 (as amended and
restated as of November 2, 2018, as amended and restated as of November 16,
2018, as amended as of April 30, 2019 and as further amended, restated, amended
and restated, supplemented and/or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement” and as amended by this Third
Amendment, the “Credit Agreement”).
B.    The Borrower has requested, the Administrative Agent, acting on the
instructions of the Required Lenders, and the Lenders who execute and deliver
this Third Amendment have agreed to, and by the Administrative Agent’s execution
hereof, the Required Lenders hereby instruct the Administrative Agent to, amend
certain terms of the Existing Credit Agreement, as provided in Section 2 hereof
upon the terms and subject to the satisfaction of the conditions set forth
herein and effective as of the Third Amendment Effective Date.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Definitions. Capitalized terms not otherwise defined in this Third
Amendment have the same meanings as specified in the Credit Agreement.


SECTION 2. Amendments to the Credit Agreement.    Subject to the satisfaction of
the conditions set forth in Section 3 hereof, on and as of the Third Amendment
Effective Date:


(a)Section 7.02(b) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
“concurrently with the delivery of any financial statements pursuant to Section
7.01(a) and (b) other than with respect to any period ending prior to the
Original Closing Date, a Compliance Certificate (i) stating that, to the best of
the Authorized Officer’s knowledge, such Authorized Officer has obtained no
knowledge of any Event of Default except as specified in such Compliance
Certificate, (ii) to the extent not previously disclosed to the Administrative
Agent, certifying a description of any change in the name and/or jurisdiction of
organization of any Loan Party, (iii) certifying a list of names of all
Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in
clause (ii) of the definition of the term “Immaterial Subsidiary” and
(iv) solely in the case of financial statements delivered pursuant to Section
7.01(a), setting forth the amount of Excess Cash Flow for such Fiscal Year and
the applicable ECF Percentage for such Fiscal Year, in each case, together with
the calculation thereof in reasonable detail; provided that, in respect of the
Fiscal Quarter ended December 31, 2018, such Compliance Certificate shall be
delivered on or prior to May 25, 2019;”
(b)Section 7.02(c) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
“concurrently with the delivery of any financial statements pursuant to Section
7.01(a), a budget of Holdings and its Restricted Subsidiaries for the
then-current Fiscal Year, containing, among other





--------------------------------------------------------------------------------





things, a pro forma balance sheet, statement of income and statement of cash
flows for each Fiscal Quarter of such Fiscal Year, which budget shall be based
on estimates, information and assumptions that are reasonable at the time in
light of the circumstances then existing and accompanied by comparative figures
for the previous year, it being understood that projections are subject to
uncertainties and there is no assurance that any projections will be realized;
provided that, in respect of the Fiscal Year ended December 31, 2019, such
budget shall be delivered on or prior to May 25, 2019;”
(c)Section 8.13 of the Existing Credit Agreement shall be amended and restated
in its entirety as follows:
“Financial Covenant. Permit the First Lien Net Leverage Ratio, as of the last
day of any consecutive four Fiscal Quarter period to be greater than (a) prior
to the Fiscal Quarter ending December 31, 2020 (other than March 31, 2019),
3.50:1.00, (b) for the Fiscal Quarter ending March 31, 2019, 4.75.1.00, and (c)
from and after the Fiscal Quarter ending December 31, 2020, 2.25:1.00; provided
that this covenant shall only be tested on the last day of each Fiscal Quarter
beginning with the first full Fiscal Quarter ending after the Original Closing
Date.”
SECTION 3. Conditions Precedent to Effectiveness of this Third Amendment. This
Third Amendment shall become effective on the date (such date, the “Third
Amendment Effective Date”) when the Administrative Agent shall have received
this Third Amendment, executed and delivered by Holdings, Intermediate Holdings,
the Borrower, each Subsidiary Guarantor, the Administrative Agent, the
Collateral Agent and the Lenders party hereto constituting the Required Lenders.


SECTION 4. Covenant. As an accommodation to the Loan Parties, the Administrative
Agent and the Lenders party hereto have agreed to execute this Third Amendment
on the Third Amendment Effective Date. In consideration of such accommodation,
the Loan Parties agree and covenant that, in addition to all other terms,
conditions and provisions set forth in this Third Amendment and the other Loan
Documents, the Loan Parties shall satisfy or cause to be satisfied all
conditions set forth in Section 3 of that certain Lender Support Agreement dated
as of even date herewith by and among the Lenders party hereto, Holdings,
Borrower and the Subsidiary Guarantors (the “Lender Support Agreement”) and all
conditions set forth in Section 3 of the “Third Restatement Agreement” as
defined in and annexed to the Lender Support Agreement (the “Third Restatement
Agreement”) and shall cause the Third Restatement Agreement to become effective,
in each case, no later than May 25, 2019. The failure by the Loan Parties to
perform or cause to be performed this covenant by May 25, 2019 shall not
constitute, on its own, an Event of Default but shall cause the amendments set
forth in Section 2 above to become null and void and for the provisions of the
Existing Credit Agreement to go back into effect.


SECTION 5. Reaffirmation; Reference to and Effect on the Credit Agreement.
(a)This Third Amendment shall amend the requirements of the Existing Credit
Agreement as set forth herein, with the parties hereby agreeing that there is no
novation of the Credit Agreement and from and after the effectiveness of this
Third Amendment, the rights and obligations of the parties under the Credit
Agreement shall be subsumed and governed by the Credit Agreement (as amended by
this Third Amendment). From and after the effectiveness of this Third Amendment,
the “Obligations” and “Secured Obligations” under, and each as defined in, the
Existing Credit Agreement shall continue as Obligations and Secured Obligations
under the Credit Agreement (as amended by this Third Amendment).
(b)Each Loan Party that is party hereto hereby acknowledges that it has reviewed
the terms and provisions of this Third Amendment and consents to the amendment
of the Existing Credit Agreement effected pursuant to this Third Amendment. Each
Loan Party that is party hereto acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Third Amendment.
(c)On and after the effectiveness of this Third Amendment, (i) each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or text of like
import referring to the Credit Agreement (as





--------------------------------------------------------------------------------





amended by this Third Amendment) and (ii) this Third Amendment shall for all
purposes constitute a “Loan Document” under and as defined in the Credit
Agreement and the other Loan Documents.


SECTION 6. Loan Party Reaffirmation and Consent.


(a)Each Loan Party party hereto hereby consents to the terms and conditions of
this Third Amendment.
(b)Each Loan Party hereby acknowledges and agrees that, after giving effect to
this Third Amendment, all of its respective obligations and liabilities under
the Loan Documents to which it is a party, as such obligations and liabilities
have been amended by this Third Amendment, are reaffirmed, and remain in full
force and effect.
(c)After giving effect to this Third Amendment, each Loan Party reaffirms each
Lien granted by it to the Collateral Agent for the benefit of the Secured
Creditors under each of the Security Documents to which it is a party, which
Liens shall continue in full force and effect during the term of the Credit
Agreement (as amended by this Third Amendment), and shall continue to secure the
Secured Obligations (after giving effect to this Third Amendment), in each case,
on and subject to the terms and conditions set forth in the Credit Agreement (as
amended by this Third Amendment), and the other Loan Documents.


SECTION 7. Execution in Counterparts. This Third Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent. Delivery of an executed counterpart by
facsimile or electronic transmission shall be as effective as delivery of an
original executed counterpart.
SECTION 8. Successors. The terms of this Third Amendment shall be binding upon,
and shall inure for the benefit of, the parties hereto and their respective
successors and assigns.


SECTION 9. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. THIS Third AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. Section 12.08 of the Credit Agreement is
incorporated herein by reference, mutatis mutandis.


[The remainder of this page is intentionally left blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.


BORROWER:
IEA ENERGY SERVICES LLC,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer




INTERMEDIATE HOLDINGS:
IEA INTERMEDIATE HOLDCO, LLC,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer
    






HOLDINGS:
INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.,

a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer






SUBSIDIARY GUARANTORS
IEA CONSTRUCTORS, LLC, a Wisconsin limited liability company





By: /s/ William Douglas
Name: William Douglas
Title:    Treasurer




IEA ENGINEERING LLC., a Michigan limited liability company




By: /s/ Al Downes
Name: Al Downes
Title:   President, Treasurer, Secretary


IEA ENGINEERING NORTH CAROLINA, INC., a North Carolina corporation




By: /s/ William Douglas
Name: William Douglas





--------------------------------------------------------------------------------





Title:    Treasurer


WHITE CONSTRUCTORS, LLC., an Indiana limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


WHITE ENERGY SERVICES, LLC., a Delaware limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


BIANCHI ELECTRIC, LLC (formerly known as WHITE ELECTRICAL CONSTRUCTORS, LLC), a
Delaware limited liability company


By: /s/ Tracy Gelb
Name: Tracy Gelb    
Title:    Treasurer


IEA EQUIPMENT MANAGEMENT, LLC, a Delaware limited liability company


By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Treasurer
 


IEA MANAGEMENT SERVICES, INC., a Delaware corporation


By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Treasurer
 


CONSOLIDATED CONSTRUCTION SOLUTIONS I LLC, a Delaware limited liability company




By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer
  


CONSOLIDATED CONSTRUCTION SOLUTIONS II LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


MEADOW VALLEY PARENT CORP.., a Delaware corporation




By: /s/ Bharat Shah
Name: Bharat Shah    
Title:   Chief Financial Officer 





--------------------------------------------------------------------------------







MEADOW VALLEY CORPORATION, a Nevada corporation




By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


MEADOW VALLEY CONTRACTORS, INC., a Nevada corporation


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


AMERICAN CIVIL CONSTRUCTORS LLC, a Colorado limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Treasurer


AMERICAN CIVIL CONSTRUCTORS WEST COAST LLC, a California limited liability
company


By: /s/ Jeff Foerste
Name: Jeff Foerste
Title:   President
  




SAIIA HOLDINGS LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


SAIIA CONSTRUCTION COMPANY LLC, a Delaware limited liability company


By: /s/ Ryan Evans
Name: Ryan Evans
Title:   Chief Financial Officer


IEA HOLDCO 1, LLC, a Delaware limited liability company




By: /s/ Andrew D. Layman
Name: Andrew D. Layman
Title:   Chief Financial Officer




JOHNSTON QUARRY HOLDINGS LLC, a Delaware limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President







--------------------------------------------------------------------------------





EAST STATE STONE LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President




PORTER’S STONE, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  


BELVIDERE STONE, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
 


WILLIAM CHARLES CONSTRUCTION COMPANY, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
 
RAGNAR BENSON, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
ROCKFORD BLACKTOP CONSTRUCTION, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
JOHN’S STONE, LLC, a Delaware limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


PORTER BROTHERS, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 





--------------------------------------------------------------------------------





ILLINOIS CCDD OPERATING, LLC, an Illinois limited liability company




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 
WILLIAM CHARLES PURCHASING, INC., an Illinois corporation


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
ENVIRONMENTAL CONTRACTORS, LLC, an Illinois limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  
 
FOREST CITY LOGISTICS, LLC, a Delaware limited liability company


By: /s/ Andrew D. Layman
Name: Andrew D. Layman    
Title:   Treasurer
    
 
STRUCTORS, INC., an Illinois corporation




By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
   
 
MULFORD STONE, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President


 
DPK, LLC, a Delaware limited liability company


By: /s/ Benjamin Holmstrom
Name: Benjamin Holmstrom    
Title:   President
  









--------------------------------------------------------------------------------





 
Brightwood Capital Fund IV-U, LP, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer



 
Brightwood Capital Co-Invest Fund, LP, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Offshore Fund IV-U, LP, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Fund IV, LP dba Brightwood Capital Fund IV SPV-4, LLC, as a
Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
BCOF Capital, LP, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele






--------------------------------------------------------------------------------





 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Offshore Fund IV SPV-4, LLC, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Fund IV LP dba Brightwood Capital Fund IV SPV-3, LLC, as a
Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Fund IV LP dba Brightwood Capital Fund IV SPV-3, LLC, as a
Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Offshore Fund IV, LP dba Brightwood Capital Offshore Fund IV
SPV-3, LLC, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 






--------------------------------------------------------------------------------





 
Brightwood Capital Offshore Fund IV, LP dba Brightwood Capital Offshore Fund IV
Holdings SPV-2, LLC, as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer
 
 
 
Brightwood Capital Fund IV LP dba Brightwood Capital Fund IV Holdings SPV2 LLC,
as a Lender
 
By: /s/ Sengal Selassie
 
Name: Sengal Selassie
 
Title: Managing Member
 
 
 
By: /s/ Phil Daniele
 
Name: Phil Daniele
 
Title: Chief Risk Officer










--------------------------------------------------------------------------------





 
Cumberland Park CLO, Ltd., as a Lender
Dewolf Park CLO, Ltd., as a Lender
Dorchester Park CLO Designated Activity Company, as a Lender
Gilbert Park CLO Ltd, as a Lender
Greenwood Park CLO, Ltd., as a Lender
Jay Park CLO Ltd., as a Lender
Long Point Park CLO, Ltd., as a Lender
Stewart Work CLO, Ltd., as a Lender
Thayer Park CLO, Ltd., as a Lender
Tryon Park CLO, Ltd., as a Lender
Webster Park CLO, Ltd., as a Lender
Cook Park CLO, Ltd., as a Lender
Buttermilk Park CLO, Ltd, as a Lender
Chenango Park CLO Ltd, as a Lender
By: GSO / Blackstone Debt Funds Management LLC, as Collateral Manager


GSO Orchid Fund LP
By: GSO Orchid Fund Associates LLC, as General Partner


GSO Downing Street LLC
By: GSO Direct Lending Fund-D LP, its Member
By: GSO Direct Lending Fund-D Associates LLC, its General Partner


GSO Stone Street LLC
By: GSO Direct Lending Fund-D LP, its Member
By: GSO Direct Lending Fund-D Associates LLC, its General Partner


GSO Harrington Credit Alpha Fund (Cayman) L.P., as a Lender
By: GSO Capital Partners LP, its Investment Manager


GSO Diamond Portfolio Borrower LLC
By: GSO Diamond Portfolio Holdco LLC, its Managing Member
By: GSO Diamond Portfolio Fund LP, its Managing Member
By: GSO Diamond Portfolio Associates LLC, its General Partner


BGSL Breckenridge Funding LLC, as a Lender
By: Blackstone / GSO Secured Lending Fund, as Sole Member


 
By: /s/ Marisa J. Beeney
Name: Marisa J. Beeney
Title: Authorized Signatory
 
Raven Asset-Based Credit Fund 1 LP, as a Lender
By: Raven Capital Management LLC, its investment manager
 
 


By: /s/ Chris Felice
Name: Chris Felice
Title: CFO
 






